Order, Supreme Court, New York County, entered on March 7, 1972, unanimously reversed, on the law, and the motion for summary judgment is granted in favor of plaintiff, to the extent of remanding with a direction that there be an assessment of damages in order to determine with mathematical certainty the exact sum due plaintiff in accordance with the provisions of the lease between the parties. This direction is in order because the defendants’ defense of accord and satisfaction is transparently a sham, and since the plaintiff’s entitlement to a sum of money is clear; the only remaining dispute is how much. Appellant shall recover of-respondents $60 costs and disbursements of this appeal. Concur—McGivern, J. P., Markewich, Kupferman, Steuer and Macken, JJ.